180 F.2d 396
86 U.S.App.D.C. 414
SENATOR CAB COMPANY, Inc., a corporation, and S. W. Hall, Appellants,v.Mary R. Slaughter BURKE, Appellee.
No. 10255.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 23, 1950.Decided Feb. 6, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Paul J. Sedgwick, Washington, D.C., for appellants.  Mr. J. Lawrence Hall, Washington, D.C., also entered an appearance for appellants.
Mr. Louis Ginberg, Washington, D.C., with whom Mr. Dorsey K. Offutt, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, FAHY, and BAZELON, Circuit Judges.
PER CURIAM.


1
The defendants appeal from a judgment for the plaintiff in a suit for personal injury by negligence.  We find no error.


2
Affirmed.